Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000828
                                                      22-AUG-2016
                                                      09:47 AM



                          SCWC-14-0000828


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         COUNTY OF KAUA'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


    HANALEI RIVER HOLDINGS LIMITED, a Cook Islands corporation;

                       MICHAEL GUARD SHEEHAN;

                 Petitioners/Defendants-Appellants,


                                and


  PATRICIA WILCOX SHEEHAN, as Trustee of that certain unrecorded

    Revocable Trust Agreement of Patricia Wilcox Sheehan, dated

  December 21, 1994; PATRICIA WILCOX SHEEHAN; GAYLORD H. WILCOX;

 DANIEL H. CASE; GROVE FARM COMPANY, INC., a Hawai'i corporation;

       HUGH W. KLEBAHN; DONN A. CARSWELL; PAMELA W. DOHRMAN;

      ROBERT D. MULLINS; WILLIAM D. PRATT; RANDOLPH G. MOORE;

  and the Heirs and/or Assigns of JOHN B. BROSSEAU, also known as

          JOHN BROSSEAU, JOHN B. BRASSEAU and J.B. BRASSEAU;

                  Respondents/Defendants-Appellants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000828; CIV. NO. 11-1-0098)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari filed on July 10, 2016, is hereby accepted and will

be scheduled for oral argument.   The parties will be notified by


the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, August 22, 2016.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2